Citation Nr: 1030008	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed osteoarthritis of 
the left knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to September 
1964, from September 1966 to September 1970, and from February 
1991 to April 1991.  The Veteran served with the Army National 
Guard.   

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2003 rating decision of 
the RO.

In an August 2007 decision, the Board denied the Veteran's claim.  
The Veteran appealed the denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  

In December 2007, The Court vacated that portion of the Board's 
August 2007 decision that denied service connection for 
osteoarthritis of the left knee.  The matter was then returned to 
the Board for compliance with the Joint Motion for Partial 
Remand.

In March 2008, the Board remanded the Veteran's claim for 
additional development and adjudication.  

As a final matter, the Board notes that, in August 2007, the 
Board remanded the Veteran's request to reopen the claim of 
service connection for hypertension, organic heart disease and 
chest pain syndrome.  (Note: this claim was denied by the RO in 
August 2003).  

At that time, the Board found that this claim was inextricably 
intertwined with the Veteran's claim that the January 1988  and 
March 1988 rating decisions, which denied service connection for 
hypertension, organic heart disease, and chest pain syndrome, 
contained clear and unmistakable error (CUE).  

The CUE claim was referred to the RO for adjudication prior to 
any further adjudication of the new and material claim.  To date, 
the RO has not adjudicated the CUE claim. As such, the request to 
reopen the claim of service connection for hypertension, organic 
heart disease and chest pain syndrome remains in abeyance and 
shall not be addressed in this decision.
  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran is not shown to have manifested complaints or 
findings of osteoarthritis of the left knee in service or for 
many years after completing his active service.  

3.  The Veteran has not presented credible lay assertions 
sufficient to establish a continuity of left knee symptomatology 
since service.   

4.  The currently demonstrated osteoarthritis of the left knee is 
not shown to be due to a documented knee injury sustained in 
service in 1958 or 1959 or another event or incident of his 
active service or any subsequent period of active or inactive 
duty for training in the Army National Guard.  


CONCLUSION OF LAW

The Veteran's disability manifested by osteoarthritis of the left 
knee due to disease or injury that was incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, it is not clear whether the duty to notify was satisfied 
prior to the initial unfavorable decision on the claim by the AOJ 
as the May 2003 VCAA letter simply indicated that an attachment 
entitled "What the Evidence Must Show" was provided to the 
Veteran.  Under such circumstances, where the duty was not 
satisfied prior to the initial adjudication, VA's duty to notify 
may not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the Veteran 
in October 2003 that fully addressed the notice elements.  

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Additional 
letters were sent in October 2005 and November 2008.  Notice 
pursuant to the Dingess decision was included in the November 
2008 letter.  

Although clear notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Not only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of supplemental statement of the case issued in 
February 2009 after the notice was provided.  

For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private treatment records, and a report of VA examination.  
The Veteran has not identified any other evidence which has not 
been obtained.

The Board notes that records from Dwight David Eisenhower Army 
Medical Center and Irvington General Hospital are no longer 
available.  While there was no response to request for records 
from Womack Army Hospital, the Veteran indicated he was treated 
there for a "stress condition," which is not pertinent to the 
current claim.  Any further attempts to obtain these records  
would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any deficiency in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II.  Analysis

The Veteran asserts that his osteoarthritis of the left knee is 
the result of an injury sustained during his active service.  
Specifically, he asserts that, in August or September 1959, he 
was in an automobile accident and sustained an injury to his left 
leg and knee.  

In the Veteran's Substantive Appeal, he further reported being 
told by a treating physician in service that he might develop 
arthritis of the left leg as result of the trauma.   

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for osteoarthritis of the 
left knee on a direct or presumptive basis is not warranted.  

Turning first to direct service connection, the service treatment 
records do contain a notation that, in October 1958, the Veteran 
reported slipping off of a wheel well while working on an 
aircraft.  The Veteran was diagnosed with a strained knee or 
probable simple bruise; however, the entry does not indicate 
whether it was the right or the left knee. The Veteran was 
treated with an ace bandage and instructed to return as needed.

In April 1959, the Veteran reported having had an accident on 
Sunday morning.  He had abrasions of the left leg below the knee 
cap and on the right knee, which were found to be healing very 
well.  No further diagnosis was render with regard to the left 
knee. 

In March 1988, in connection with a period of training with the 
National Guard, the Veteran was reported to have been a passenger 
in a vehicle that was rear-ended.  He reported hitting his head 
on the rear window and hurting his back.  There were no 
complaints referable to the left leg or knee.

The mere fact that the Veteran strained his knee in 1958, even 
assuming it was his left knee, and was apparently in an accident 
in 1959, is not enough to establish that a chronic left knee 
condition, including osteoarthritis, was manifested during his 
period of active service.  See 38 C.F.R. § 3.303(b).  

The remainder of the Veteran's service treatment records for his 
periods of active service between May 1955 and September 1964, 
September1966 and September 1970, and February 1991 and April 
1991 are negative for any diagnosis of a left knee condition, 
such as osteoarthritis.

Notably, the separation examinations in August 1964 and April 
1970 were devoid of a diagnosis referable to a left knee 
condition.  Moreover, the Veteran himself denied having any 
arthritis, a "trick" or locked knee or joint problems on the 
reports of medical history taken in conjunction with these 
examinations.  

Further, the additional reports of medical examination and 
history contained in both the active and National Guard treatment 
records dated in October 1958, September 1966, August 1967, 
November 1974, January 1980, October 1982, June 1984, June 1985, 
and June 1986, are negative for complaints or findings referable 
to a left knee disorder. 

Post-service, the first complaints of occasional giving away of 
his left knee are contained in records from Henderson Family 
Medicine Clinic dated in February 2000.  

The Veteran at that time had symmetrical movements of the upper 
and lower extremities and muscle strength was 5/5 on physical 
examination. There was no atrophy or wasting of the lower 
extremities.  Pulses were 4+, and there were no motor or sensory 
deficits.  The Veteran had a normal gait.  There was no diagnosis 
pertaining to the left leg or knee rendered.

The Veteran was first diagnosed with osteoarthritis of the left 
knee in September 2000 by Henderson Family Medicine Center, which 
is clearly outside the one-year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.  The diagnosis was rendered again in 
October 2001 and January 2003.   

On review, this evidence serves to date the onset of his left 
knee manifestations to a period of time more than 40 years after 
the documented April 1959 accident during active service and more 
than 7 years after the Veteran's retirement from the Army 
National Guard.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

The absence of complaints or findings constitutes negative 
evidence against the claim because it tends to disprove that 
osteoarthritis of the left knee was due to an event or incident 
of the Veteran's service.  Id.  

To the extent that the Veteran may be asserting that he had 
continued or ongoing problems with his left knee since the 1959 
accident, these statements are not found to be credible for the 
purpose of establishing a continuity of symptomatology following 
service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 
(1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there are no other treatment records pertaining to 
the left knee after 1959 during service, and multiple physical 
examinations and reported medical histories dated between 1958 
and 1986 are negative for left knee complaints or findings.  
These earlier statements by the Veteran are inconsistent with any 
current assertions of his having had chronic or recurrent left 
knee problems since service.  Id.

Because the Veteran's osteoarthritis of the left knee is not 
shown to have been present in service or for many years 
thereafter, service connection can only be granted if there is 
some competent evidence linking the current disability to an 
event or incident of service.  

Here, there is no such competent evidence that establishes a 
causal link between the current left knee pathology and an 
identified injury or other claimed incident of the Veteran's 
extensive service.  

Moreover, the January 2009 VA examiner opined that the current 
left knee osteoarthritis and patellofemoral syndrome were not 
caused by or the result of the Veteran's active service, 
including the motor vehicle accident when he struck his left knee 
causing laceration or a history of bruise or strain.  

While the Veteran could have sustained an injury to his left knee 
in service that led to osteoarthritis, VA examiner found that the 
evidence was insufficient to make such a claim.  

Notably, the examiner found that the lack of continuity in 
reporting with respect to the left knee made it hard to track.  
The examiner found the "extreme expanse" of time between the 
Veteran leaving military service and the reporting of left knee 
problems left the possibility that other issues were a factor, to 
include other injury, work requirements, sports activities, etc.  

The examiner could not state that the present left knee 
osteoarthritis and patellofemoral syndrome were caused by the 
Veteran's military service, but did state that, due to the mild 
nature of the Veteran's condition and the extreme length of time 
between service and now, it was not caused by or a result of his 
military service but more likely due to other issues. 

Though the Veteran asserts he has osteoarthritis of the left knee 
that is related to his active military service, there is simply 
no medical evidence on file supporting these statements, and his 
statements do not constitute competent evidence of a medical 
nexus opinion as only those medically trained are competent to 
diagnose a condition and identify likely etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Service connection for osteoarthritis of the left knee is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


